          Case 1:20-cv-11956-PBS Document 14-1 Filed 02/03/21 Page 1 of 5

     co    wywyq viuj eAVvVi           0~P
                                                    c\ss aoUuSdrHrs




S' vrPPol         S*S                     SmpaKof               CouCi-

                                          C) e,pao-wv\e.vrV-              0-p S~ke_

                                         nrvAod          Co^r-v


                                          Cvv\ l         ft CrV“< O V\


                                          $V)o. J2D-Q3XHP

(A tC-\
      acm£_1      A. "HoS'e-Uy                      -se
                                                            7        o2             r>v>         CO
                               PlcwA-Vv                             rnJ>
                                                                    z&m
                                                                                   ■5
                                                                               rr?          f r-
                                                     /                         CD           CjSS?
                                                                                           rrj Q>
                                                                   OJ         M=»

                  vs                                               CO^r
                                                                  Z30
                                                                  A?0
                                                                 -Hr*.-
                                                                          1
                                                                          Srir
                                                                              'ij
                                                                               .
                                                                                          ^frj
                                                                                         CO 20
                                                                                         S>0
                                                                                        -r* .
                                                                 r*i                    >>

QowvMovauje,c\\'A/\ Ot                    (Aoissqdmseii                                 OO
                                                                                        me
                                                                                          A?

                              *50 eA'e.viA-cvv'i’V.




                    COWPLAlWT


      TPaPsA
X              nsa \cHrio                ©
                                          e




                    LA TVus                   is    c\          Cavi|
c\crHov\             VoCou^W-V                     \ou       -vi\e_
                                 v_/
              >> [S]     O      p       -h> P                  P             A- u\
              ft *                      0                                                         P
I(ft   f      "T         P              a>                                      p>                P-
       p                                             4 cs'_g L %'s




-IT           O     o                                        7V                            5
                                                                                           Z-
              £
                         I                                                   <             P
       P            7T                  p $                    Cft
CT     P                                                                     p             (L     p
                         Cft    00
                                        0\           $r P                            d            p_
                    CP                                                       <T' ^         4r>/ '—
       P      P
                    p
                                a                    P         ^
                                                                             o
                                                                             ft
                                                                                           «     1ca
              <
              S    “=D
                         +> &^                       '                <e“.

 IP- -        <S"   p)
                                        0                                            o
                         f^' T                       *         S'"
 p> (ft                                 A                                                  c-
              f&    -?                  d\                     A                     -o    o
                                                                                                  5
              ^     o     &— a          A                      "0                                 p
 H"    CjTI                  -*?                                             %       p     (ft
                    P                                         ,■+
                                                              C_P                     —f
                                               /«!
       -r                                                                         p   p
       ^ «*
         O
                          r r
                          (T)   'p-j"
                                         Cft         a                       r
                                                                             „_-
                                                                               ^ o> LP
                                                                                                  P
                                                                                                  ft-
 E     " i          n                                A                       (a P -
             o                                                                   .Cft
 Jo       o ft p                P                                                Ift
          ~o   ft
                                                                \
                                                                re                    -o
                                                                             o
       IK J                     5       64                                            O           p
                    i                                                                                 <*
       S \J                             &J               3-      f$          < p       l
           ]                                                                          (A
                                                                                                               Case 1:20-cv-11956-PBS Document 14-1 Filed 02/03/21 Page 2 of 5




       P 7] o                                                                         A
                                                                                                  $
                                                          -
       $
                                        r 4 %
             <                   f6                                                                        J
       P—                        X                   /D          Cft-
                                 A
                                 fb
         Case 1:20-cv-11956-PBS Document 14-1 Filed 02/03/21 Page 3 of 5
                                        3     -



 wuv,                                    ^°5eM j                 -rued
                                                                 -PiU
 C\v \ V            C\CT\oV1                  \V\     "HavS            (—Ou.r-V'


 \AV\ie.O             M-o G% L>.„ oV%,                          ^XS% Q Xl

 |   +L n      va    4-        “Ha e.          c~cx,^ -e.          \   5    SVt


                     uje           Vro^v-e.           ot        ^VcrVvr\"€L
     f
 OPe-vA

-PUccV-
              t
                          e.vr+               wrVo         <2rnPe.crV-

                    ,W            30/         mo4-.



                                          \    <           *
V\<ELaV    vOj x£l^v    cx £L
                                                                       b HO M.{Jq Vr+
(5et                S u-tPcAk                 Supepio/1                    CouPf-


Cwi\                AcirV\ov\                  (f\j u imV) e. r             10 —
OcT7'7 -’         f)       .

                                                           CP

1 LL . ClaMSe.                                      ■ crV v 0 V\

                    3.)        A)e,<^\\OjeAce                    Qlc\^vv\



Oov\0VPVA                  Ve        (YlofP\S,                  ^ 14-         o ^   —> $
                          £
       01       p    -f
4                         01            p
                                                              PO             Cx5                         p
4      Sr- 0              O         o              o                   p                        P
                $    -f                            o                   0               P
                                                  -o              f+
                                                                       P
                                                                             P                  o
                                                                                       4        o
                O            o                                         |                        s>
                                                              p              4              W1           -O
p      v        £         fn *      C
                                            -p
                                            A
                                                  x.  *
                                                                                       U5
                     p                                        p              o
$                    (A                           o           o        <     ~o
                                                              r—0*
<A %  n> (A                                       cO                               s>
                                                                                   S            m        -f                                                      i
  , U £.                                                  (i
\j    P                                     4                          (n                       f        0 -
                                                                                   £]           0.0                                                              i
—Q        P                                 P                          4     *     (T\
                                            4     p                    o     IA
                           tr                     (A                               <-0
                                                                       c     U\                 <
       -        <                   P $           4                                             fi

V —             *    O                                                 P                        s
                                            4                                                        S>
o^l                  P    Q         —<      © ®                        4^ ^o           4             tA
CT\             02         X >                    O                                0        *        *
                              p    DO                     $
            '                P
                           0o_P_(^                                     £     4~4
            r
            L_X>                                          m                                          P
                           ^4
                          {JN   -
                                   0\                                  p
                                                                                                              Case 1:20-cv-11956-PBS Document 14-1 Filed 02/03/21 Page 4 of 5




                (A                                        '            CT"         0-—
                          -F (i    Zo                                                                4
                                    o             —

      X'O                          o                      D— 4
                            o                                rt> \
                                                             “Z>
          Case 1:20-cv-11956-PBS Document 14-1 Filed 02/03/21 Page 5 of 5




                          5V
                                                                   ore.
                          I
                                                                              /
      C\\ \A ~T~          VT                    pro^s
                                                                   -6
                                                                   -for                 e.lieT

  c\S                                                       \ vA               1£

          v    i          K                              t    *
                                  l           CZ. G W\ p l Q. \          -f-.           C\ vl A
  o r v<a
                                                                                  /
 c\v\^j        o-fi e r                             Oe_\ve-p -\-Va/                    \5
                                                                                         t
                                  \AA \o\ U.~t-                 A €LS-\AA.
 (7 o w rA                                    3                                              U5+*
                                                      t

  CopeA
 prop                                 f       f       nA               £2             A e.S"i“
                                                                         4?
                                                            ^A£?-Vid,e^ „                    -J_-V^s
 i n~V e r <2.5+                              crV
 l<v¥e,            \ \a                       ig_   A M• ' f                  OVVQjW-t-


v\ o"Ar       *~V" cxVAr3
                                                     QTc,Avel
                                                    VAJ c\ v4 v (EL,         ^Vo             P ep,A
                              V           T
'-vV e_            va)   r vA \                           OVA           €L
                                              “13


                                               Re,sP e,crVAA\lu ^                      ^ ‘tf’e<i
                                                                                                       /
                                  [y /                                  Q. *      &&±<±l /         -


                                               yvv \ c,V\ c^eA J\ *               0 o5^u
                                               f.O„ (Be>x
                                               BDS'Vo v/y                             O.X 11
